Title: To Thomas Jefferson from Philip Pendleton Barbour, 10 April 1825
From: Barbour, Philip Pendleton
To: Jefferson, Thomas


Dear Sir,
Frescati,
April 10th 1825.
Having just returned from the Superior Court of Culpeper, I did not receive your letter of the 29th ult. till yesterday. I hasten to reply to it. The Suggestion which I intended to make in my letter of the 12th was this—That I would take the Professorship of Law for a single year by way of experiment, retaining however my present office ad interim; and that at the close of the year, I would either surrender my professorship, or my judicial appointment, if after actual experience of the duties & emoluments of the other, I could feel such a step to be consistent with the welfare of my family. I am duly sensible of the confidence which is implied, in the fact of the appointment having been offered me—and in the renewal of the offer in another form; and yet Sir, under the circumstances of my situation, I must decline accepting it now, or at the close of the year, to the exclusion of my present office, without having made a previous experiment. Independently of other considerations, as my present office is for life, and that would be a substitute for it, I should not be able without the advantage of experience to say, whether I could bear the labor & confinement incident to it: for as I undertake nothing without zeal, I should expect to apply myself with laborious attention. I need scarcely repeat, that I would be still entirely willing to accept it for the year, upon the conditions which I have stated; and tho’ I will not say that there are no objections to the course proposed, yet I cannot but think that they are less strong, than at first sight they seem to be. Whatever share of success I may have had at the bar, it was at Wm & Mary College, that the first impulse was communicated; and there is scarcely an instance of a student reading with a practising lawyer, or of a law school, in which more time is applied than is embraced in my proposition. After the trial of a year, if the confinement seemed not to be too great, and the probable emoluments of the office compared with the labor, would justify the course, I would resign my office of Judge, or if not that, certainly the other.I have been thus explicit, to share my views in relation to the subject. Whatever course the visitors think most beneficial to the University, I wish them to pursue, and I feel assured that they will. Should my proposition be considered not of that kind, I shall acquiesce in the decision, with a hope that one better qualified than myself may be procured; if on the contrary, it should meet your approbation, I should enter on the duties of the office, with a settled purpose, to do whatever of good could be accomplished by industry, zeal, and such capacity as I possess. With renewed assurances of my earnest desire for the prosperity institution, to an extent equal to your just expectations.I remain with sentiments of esteem Your’s respectfullyP. P. Barbour